This cause, an appeal from a final decree in a foreclosure case, having heretofore been submitted to the Court on the transcript of the record of the decree herein, and briefs of the respective parties, the request for oral argument having been waived, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree appealed from; it is, therefore, considered, ordered and adjudged by the Court that the said final decree of the Circuit Court be, and the same is hereby, affirmed.
WHITFIELD, P. J., and DAVIS, C. J., and BUFORD, J., concur.